Exhibit 10.6 EXECUTION VERSION PLEDGE AND SECURITY AGREEMENT PLEDGE AND SECURITY AGREEMENT, dated as of December , 2007 (this "Agreement") made by EnterConnect Inc., a Nevada corporation ("ECI") and each other Subsidiary of ECI hereafter becoming party hereto (each such other Subsidiary, together with ECI each a "Grantor" and, collectively, the "Grantors"), in favor of The Bank of New York, in its capacity as collateral agent (in such capacity, the "Collateral Agent") for the "Buyers" (as defined below) party to the Securities Purchase Agreement, dated as of even date herewith (as amended, restated or otherwise modified from time to time, the "Securities Purchase Agreement"). W
